NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



STUART ALEXANDER,                             )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D17-2654
                                              )
JAMES F. ALLEN and HERTEL                     )
PARK ASSOCIATES I, LLC, a New                 )
York limited liability company,               )
                                              )
             Appellees.                       )
                                              )

Opinion filed March 28, 2018.

Appeal from the Circuit Court for Lee
County; Elizabeth V. Krier, Judge.

Jared H. Beck, Elizabeth Lee Beck, and
Beverly Virues of Beck & Lee Trial Lawyers,
Miami, for Appellant.

C. Richard Mancini of Henderson, Franklin,
Starnes & Holt, P.A., Bonita Springs, for
Appellees.


PER CURIAM.


             Affirmed.


SILBERMAN, VILLANTI, and BADALAMENTI, JJ., Concur.